Case 19-14866-mdc         Doc 79    Filed 01/28/20 Entered 01/28/20 13:37:01               Desc Main
                                    Document     Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                 : CHAPTER 13
                                                       :
Chong Woo Yi                                           :
                                                       :
                                       Debtor          : BANKRUPTCY NO. 19-14866-mdc



           CHAPTER 13 STANDING TRUSTEE’S MOTION TO CONVERT CASE
               TO CHAPTER 7 PURSUANT TO 11 U.S.C. SECTION 1307

William C. Miller, Esquire, Chapter 13 standing trustee, files this Motion to Convert Case to Chapter
7 Pursuant to 11 U.S.C. Section 1307 and in support thereof represents as follows:

1. Debtor filed the above-captioned case on August 1, 2019.

2. The debtor has not ever made a payment to the Chapter 13 Trustee and is currently 5 months in
arrears. Therefore, the Court has grounds to or convert the case under Section 1307 (c)(4).

3. Upon information and belief, the standing trustee avers that there may be non-exempt equity in
debtor’s property that could be recovered for the estate and creditors.

4. Rather than dismissal, the standing trustee believes that conversion of this case to Chapter 7 would
be in the best interest of creditors.

WHEREFORE, William C. Miller, Esquire, Chapter 13 standing trustee, respectfully requests that
an Order be entered converting this case to Chapter 7.

                                                               Respectfully submitted,

                                                               /s/ William C. Miller
Date: January 28, 2020
                                                               _______________________________
                                                               William C. Miller, Esquire
                                                               Chapter 13 Standing Trustee
